209 F.2d 260
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ARKANSAS RICE GROWERS CO-OPERATIVE ASS'N.
No. 14973.
United States Court of Appeals, Eighth Circuit.
December 9, 1953.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Assoc. Gen. Counsel, and A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
John L. Daggett, Marianna, Ark., for respondent.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.